Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otake (JP 2014-178242).
Considering claim 1, Otake discloses a material tester comprising: 
-  a control device 1 that processes a signal detected by a physical quantity detector 2 in a material test in which a test force is applied to a test subject by driving a load mechanism ([0002]; [0022]); and 
-  a display device that displays a test result (Figures 5-8; display would be required to produce graphics) 
-  wherein the control device 1 comprises: 
-  a filtering processing part 11 that eliminates noise from raw data acquired by digitalizing an input signal from the physical quantity detector 2 ([0022]); 
-  a filter setting part that sets a filtering condition applied to the raw data in the filtering processing part ([0037]); and 
-  a display control part that displays the raw data and processed data, for which a filtering process has been performed by the filtering processing part, at a same scale and in different forms on the display device in an overlapping manner (Figures 5-8; [0043-44]).
Considering claim 4, Otake discloses that the different forms are representations using different hues, different brightnesses, different saturations or different types of line (Figures 5-8; Noise is dot lines and Force is solid line).
Considering claim 7 and 10, Otake discloses that the physical quantity detector 2 comprises a force detector detecting the test force applied to the test subject and/or a displacement meter detecting a displacement occurring in the test subject (Figure 1; [0002]; [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Otake (JP 2014-178242) in view of Kimmel (PG-PUB 2015/0316526).
Considering claim 2, Otake fails to explicitly disclose that the display control part displays the raw data based on different input signals from a plurality of physical quantity detectors and the processed data on the display device at a same scale and in different forms in an overlapping manner for each of physical quantities.
However, Kimmel teaches displaying raw data based on different input signals from a plurality of physical quantity detectors and the processed data on the display device at a same scale and in different forms in an overlapping manner for each of physical quantities (Figures 48A-48B; [0242-246]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simultaneously display, in an overlapping fashion, multiple different raw data signals as taught by Kimmel, in the invention by Otake.  The motivation for doing so is to provide a visual representation of a plurality of signals, as would be understood from Kimmel and well known in the art.
Considering claim 5, Otake already discloses using different forms that are representations using different hues, different brightnesses, different saturations or different types of line (Figures 5-8; Noise is dot lines and Force is solid line).  Furthermore, Wiechers also teaches using lines of different thickness.
Considering claims 8 and 11, Otake discloses that the physical quantity detector 2 comprises a force detector detecting the test force applied to the test subject and/or a displacement meter detecting a displacement occurring in the test subject (Figure 1; [0002]; [0022]).

Claims 3, 6, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Otake (JP 2014-178242) in view of Wiechers (WO 2004/057275).
 Considering claim 3, Otake fails to explicitly disclose that the display control part displays a plurality of pieces of data processed using different filtering conditions on the display device at a same scale and in different forms in an overlapping manner.
However, Wiechers teaches displaying a plurality of pieces of data processed using different filtering conditions on the display device at a same scale and in different forms in an overlapping manner (Figures 7 (A-B); Pages 9-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simultaneously display, in an overlapping fashion, multiple different filtered data signals as taught by Wiechers, in the invention by Otake.  The motivation for doing so is to provide a visual representation of the success of a filter in removing noise, as would be understood from Wiechers and well known in the art.
Considering claim 6, Otake already discloses using different forms that are representations using different hues, different brightnesses, different saturations or different types of line (Figures 5-8; Noise is dot lines and Force is solid line).  Furthermore, Wiechers also teaches using lines of different thickness.
Considering claims 9 and 12, Otake discloses that the physical quantity detector 2 comprises a force detector detecting the test force applied to the test subject and/or a displacement meter detecting a displacement occurring in the test subject (Figure 1; [0002]; [0022]).

Claims 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Otake (JP 2014-178242) in view of Fukuda (WO 2008/081505).
Considering claims 13 and 16, Otake fails to disclose that the control device comprises a focus point detecting part that detects a focus point from the processed data, and wherein the display control part displays the focus point on the display device.
However, Fukuda teaches a focus point detecting part that detects a focus point from the processed data, and wherein the display control part displays the focus point on the display device (Figures 5-6; [0019-20], mouse used to specify point for BX1 box; [0034], graph on display may be specified by mouse or by touch).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a focus point detecting part and displaying the focus point on the display, as taught by Fukuda, in the invention by Otake.  The motivation for doing so is to provide graphical/visual representation of desired data, as would have been understood in the art.
Considering claim 19, Otake fails to disclose that the control device comprises a focus point changing part that changes a position of the focus point detected by the focus point detecting part.
However, Fukuda teaches the use of a control device comprises a focus point changing part that changes a position of the focus point detected by the focus point detecting part ([0019-20] mouse; [0034], mouse).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a focus point changing part and displaying the focus point on the display, as taught by Fukuda, in the invention by Otake.  The motivation for doing so is to provide graphical/visual representation of desired data, as would have been understood in the art.

Claims 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Otake (JP 2014-178242) in view of Kimmel (PG-PUB 2015/0316526), as applied to claims 2 and 5, respectively, above, and further in view of Fukuda (WO 2008/081505).
Considering claims 14 and 17, Otake, as modified by Kimmel, fails to disclose that the control device comprises a focus point detecting part that detects a focus point from the processed data, and wherein the display control part displays the focus point on the display device.
However, Fukuda teaches a focus point detecting part that detects a focus point from the processed data, and wherein the display control part displays the focus point on the display device (Figures 5-6; [0019-20], mouse used to specify point for BX1 box; [0034], graph on display may be specified by mouse or by touch).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a focus point detecting part and displaying the focus point on the display, as taught by Fukuda, in the invention by Otake, as modified by Kimmel.  The motivation for doing so is to provide graphical/visual representation of desired data, as would have been understood in the art.
Considering claim 20, Otake, as modified by Kimmel, fails to disclose that the control device comprises a focus point changing part that changes a position of the focus point detected by the focus point detecting part.
However, Fukuda teaches the use of a control device comprises a focus point changing part that changes a position of the focus point detected by the focus point detecting part ([0019-20] mouse; [0034], mouse).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a focus point changing part and displaying the focus point on the display, as taught by Fukuda, in the invention by Otake, as modified by Kimmel.  The motivation for doing so is to provide graphical/visual representation of desired data, as would have been understood in the art.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Otake (JP 2014-178242) in view of Wiechers (WO 2004/057275), as applied to claims 3 and 6, respectively above, and further in view of Fukuda (WO 2008/081505).
Considering claims 15 and 18, Otake, as modified by Wiechers, fails to disclose that the control device comprises a focus point detecting part that detects a focus point from the processed data, and wherein the display control part displays the focus point on the display device.
However, Fukuda teaches the use of a control device comprises a focus point changing part that changes a position of the focus point detected by the focus point detecting part ([0019-20] mouse; [0034], mouse).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a focus point changing part and displaying the focus point on the display, as taught by Fukuda, in the invention by Otake, as modified by Wiechers.  The motivation for doing so is to provide graphical/visual representation of desired data, as would have been understood in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        June 18, 2022